Citation Nr: 0717882	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran had active service from March 1961 to September 
1961 and from June 1963 to March 1967. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Specifically, the RO denied 
reopening a claim for service connection for PTSD. 
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  The Board finds that a remand is necessary in order to 
obtain outstanding Social Security Administration (SSA) 
records and to provide notice in accordance with the 
Veteran's Claims Assistance Act of 2000 (VCAA).  

As an initial matter, the Board notes that there are 
outstanding, relevant SSA disability records.  In February 
2004 and December 2004 statements, the veteran indicated that 
he is receiving Social Security disability benefits for PTSD.  
The SSA records are not associated with the claims file, and 
since they are potentially probative of this appeal, they 
should be obtained prior to adjudication.  Therefore, a 
remand is necessary in order to obtain these records from the 
SSA.  

The veteran contends that he engaged in combat with the enemy 
while serving in Vietnam and has described several stressors.  
Specifically, at his May 1998 VA examination, he stated that, 
during his time in Vietnam, he was constantly alert for his 
safety because of frequent mortar and sniper fire, that he 
killed people, that he participated in raiding and destroying 
villages, and that he witnessed the death of Bobby Gibson, 
the driver of an armored personnel carrier (APC), when the 
carrier was ambushed.  In addition, he indicated that he is 
particularly bothered by an incident following an artillery 
strike in which a little Vietnamese girl died in his arms and 
was then tied to an APC and dragged through the jungle by 
another soldier.  He repeated the last incident in his August 
2002 stressor letter and in his February 2004 PTSD 
questionnaire.  It was also noted in an August 2004 letter of 
support from a counselor at The Dayton Vet Center.  The 
veteran described similar stressors in a January 1991 
statement, to include rocket and mortar attacks while 
participating in Operation El Paso and Operation 
Atterborough. 

His service personnel records indicate that the veteran 
served in Vietnam from September 1965 to September 1966 with 
"C" Battery, 8th Battalion, 6th Artillery.  His principal 
duties were cannoneer and prime mover driver, and he received 
the Vietnam Service Medal and the Vietnam Campaign Award.  
While on remand the veteran is encouraged to submit evidence 
that would support his contention that he engaged in combat 
with the enemy or that would corroborate his claimed in-
service stressors, to include specific dates and locations 
for each incident.  If it is determined that the veteran did 
not engage in combat, the Board notes that his own statements 
cannot serve as credible corroboration of his own allegations 
as to in-service stressors.  See Stone v. Nicholson, No. 
2006-7069 (Fed. Cir. Feb. 7, 2007).  

Additionally, the VCAA is applicable to the claim now before 
the Board.  In a letter dated January 2004, the veteran was 
advised of the evidence necessary to substantiate his new and 
material claim, as well as his and VA's respective 
responsibilities in obtaining such evidence.  He was also 
informed of the element of his claim, namely a verified 
stressor, that was found insufficient in the prior September 
1998 rating decision in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, such letter did not request 
that the veteran provide any evidence in his possession that 
pertains to his claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Additionally, during the pendency of this 
appeal, the Court of Appeals for Veterans' Claims held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not been advised of 
the type of evidence necessary to establish an initial rating 
or effective date for the disability now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3159(b), that informs the veteran as 
to the type of evidence that is needed to establish both an 
initial rating and an effective date for the disability on 
appeal as well as request that he send any evidence pertinent 
to his claim to VA.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish an initial 
rating and an effective date for the 
disability now on appeal and request 
that the veteran submit any evidence in 
his possession that pertains to his 
claim in accordance with 
Dingess/Hartman and Pelegrini, supra.  
Additionally, such letter should 
request that he submit evidence that 
would support his contention that he 
engaged in combat with the enemy or 
would corroborate his claimed in-
service stressors.  The veteran should 
specify dates and locations of his 
claimed stressors, to include when and 
where the rocket and mortar attacks 
took place.

2.	All records pertinent to the veteran's 
claim for SSA disability benefits, to 
include any medical records relied upon 
concerning the claim, should be 
requested from SSA.  A response, 
negative or positive, should be 
documented in the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 

3.	Following the above action, any further 
development deemed necessary for the 
appropriate adjudication of the claim, 
to include attempting verification of 
the veteran's claimed PTSD stressors 
through the United States Army and 
Joint Services Records Research Center 
(JSRRC), should be conducted. 

4.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's new 
and material claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



